         Case 1:17-cv-00355-KG-SCY Document 94 Filed 05/27/20 Page 1 of 20



                           IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

  CNSP, INC., doing business as NMSURF,

          Plaintiff,

  v.                                                           Civ. No. 17-0355 KG/SCY

  ALAN M. WEBBER, RENEE VILLAREAL,
  SIGNE I. LINDELL, PETER IVES,
  CAROL ROMERO-WIRTH, CHRIS RIVERA,
  ROMAN ABEYTA, MICHAEL HARRIS,
  JOANNE VIGIL COPPLER,
  in their official capacities as mayor and city council
  members of the City of Santa Fe, respectively,

          Defendants.

                             MEMORANDUM OPINION AND ORDER

          This matter comes before the Court upon Defendants’ (collectively, City of Santa Fe)

  Motion to Dismiss Plaintiff’s First Amended Complaint, filed May 23, 2019. (Doc. 75).

  Plaintiff responded on June 6, 2019, and Defendants replied on June 18, 2019. (Docs. 76 and

  77). Having considered the Motion to Dismiss, the accompanying briefing, the record of the

  case, and relevant law, the Court denies the Motion to Dismiss as described below.

I.     Background

          The Telecommunications Act of 1996 (“TCA”) was enacted by Congress “to promote

  competition and reduce regulation in order to secure lower prices and higher quality services for

  American telecommunications consumers and encourage the rapid deployment of new

  telecommunications technologies.” Pub. L. No. 104-104, 110 Stat. 56, 56 (1996), codified at 47

  U.S.C. § 253. The statute, therefore, preempts state and local laws that “have the effect of

  prohibiting the ability of any entity to provide any interstate or intrastate telecommunications
       Case 1:17-cv-00355-KG-SCY Document 94 Filed 05/27/20 Page 2 of 20



service.” 47 U.S.C. § 253(a). However, local governments may “require fair and reasonable

compensation from telecommunications providers, on a competitively and neutral

nondiscriminatory basis, for use of public rights-of-way … if the compensation required is

publicly disclosed by such government.” 47 U.S.C. § 253(c). In addition, the statute provides

the Federal Communications Commission (“FCC”) shall preempt enforcement of any state or

local law that violates § 253(a). 47 U.S.C. § 253(d).

       Under Chapter 27 of the City of Santa Fe’s ordinances, entities must apply for and obtain

a franchise agreement to access a public right of way (“PROW”) to construct

telecommunications infrastructure. City of Santa Fe Ord. (2016-42, §7); § 27-2.4(A) (as

amended Nov. 9, 2016). If the application is approved, the City negotiates terms of the franchise

and the City council adopts the agreement by ordinance. Id. § 27-2.4 (2016). An entity that

obtains a franchise must pay the City of Santa Fe a 2% infrastructure maintenance fee for all

gross charges sought for “telecommunications originating or received in the city.” Id. § 27-2.5

(as amended Nov. 9, 2016).

       A. Plaintiff’s Original Complaint

       In its original Complaint filed March 20, 2017, Plaintiff, an internet service provider,

brought three causes of action against the City of Santa Fe. (Doc. 1). Under the first cause of

action, Plaintiff alleged that certain provisions of Chapter 27 of the City of Santa Fe’s municipal

code had the effect of prohibiting it from providing telecommunications services in violation of §

253 of the TCA. Id. at ¶¶ 31-43. Additionally, Plaintiff alleged that the City of Santa Fe’s

failure to act on Plaintiff’s franchise application also prohibited it from providing

telecommunications services in violation of § 253. Id. Plaintiff’s second cause of action alleged

the City of Santa Fe discriminated against it in violation of the equal protection clauses of the



                                                  2
      Case 1:17-cv-00355-KG-SCY Document 94 Filed 05/27/20 Page 3 of 20



Fifth Amendment of the United States Constitution and Section 18 of the New Mexico

Constitution. Id. at ¶¶ 46-55. Under the third cause of action, Plaintiff alleged the City of Santa

Fe violated the Anti-donation Clause of Article IX Section 14 of the New Mexico Constitution

by using tax revenue bond funds to pay for an infrastructure project with a different service

provider and donating material for that project. Id. at ¶¶ 56-64.

       B. Defendants’ Motion to Dismiss Plaintiff’s Complaint

       On April 11, 2017, Defendants filed a Motion to Dismiss Plaintiff’s Complaint under

Fed. R. Civ. P. 12(b)(6) for failure to state a claim upon which relief can be granted. (Doc. 14).

The Court granted the Motion to Dismiss on all counts. (Doc. 54). The Court dismissed

Plaintiff’s § 253(a) claim for damages with prejudice, holding such a claim cannot be brought

under § 1983 or an implied private cause of action. Id. at 9.1 Regarding Plaintiff’s preemption

claim seeking injunctive relief, the Court dismissed the claim without prejudice, holding the FCC

has the authority for such claims pursuant to § 253(d). Id. at 10. The Court also dismissed

Plaintiff’s constitutional equal protection claims without prejudice and declined to exercise

supplemental jurisdiction over the remaining state law claims. Id. at 14-16.

       C. Plaintiff’s Appeal to the Tenth Circuit Court of Appeals

       On March 20, 2018, Plaintiff filed a Notice of Appeal to the United States Court of

Appeals for the Tenth Circuit. (Doc. 56). Plaintiff sought review of the dismissal of its claims

for damages under §§ 253(a) and (c), brought as a § 1983 private right of action, and of its




1
 The Court also held that, to the extent Plaintiff brought a cause of action under § 253(c), §
253(c) was a safe harbor provision and did not create a cause of action. Thus, the Court
dismissed with prejudice any purported claim under § 253(c). Id. at 10.
                                                 3
       Case 1:17-cv-00355-KG-SCY Document 94 Filed 05/27/20 Page 4 of 20



preemption claims that certain provisions of the City of Santa Fe’s municipal code violated §

253, brought as an implied right of action under the Supremacy Clause. 2 App. br. at 10.

       D. Order of the Tenth Circuit Court of Appeals

       The Tenth Circuit issued its Order and Judgement on January 14, 2019, which was filed

with this Court on March 7, 2019. (Doc. 61).

                 1. Private Right of Action for Damages

        The Tenth Circuit affirmed the district court’s holding that Qwest precluded Plaintiff

from bringing a private right of action for damages under 42 U.S.C. § 1983. (Doc. 61) at 11

(citing Qwest Corp v. City of Santa Fe, 380 F.3d 1265, 1265-67 (10th Cir. 2004)) (finding no

implied private right of action in § 253).

                 2. Preemption Claim for Equitable Relief

       On appeal, Plaintiff contested the district court’s conclusion that only the FCC has the

authority to declare preemption under § 253(d), and relied on the Tenth Circuit’s holding in

Qwest that “[a] party may bring a claim under the Supremacy Clause that a local enactment is

preempted even if the federal law at issue does not create a private right of action.” (Doc. 61) at

7 (quoting Qwest, 380 F.3d at 1266). In considering this argument, the Tenth Circuit explained

that after Qwest was decided, the United States Supreme Court issued a decision “clarif[ying]

that no implied right of action is contained in the Supremacy Clause.” Id. (quoting Armstrong v.

Exceptional Child Care Center, Inc., 575 U.S. 320, 326 (2015)). The Tenth Circuit stated that

Armstrong reaffirmed that “federal courts may in some circumstances grant injunctive relief

against state officers who are violating, or planning to violate, federal law,” however, “the power


2
 Plaintiff also asked the Tenth Circuit Court of Appeals to determine whether, if Plaintiff’s
claims are valid, the district court correctly declined to exercise supplemental jurisdiction over its
state claims. App. br. at 11.

                                                  4
       Case 1:17-cv-00355-KG-SCY Document 94 Filed 05/27/20 Page 5 of 20



of federal courts of equity to enjoin unlawful executive action is subject to express and implied

statutory limitations.”3 Armstrong, 575 U.S. at 326, 328. In addition, the Tenth Circuit noted

that in Safe Streets Alliance v. Hickenlooper, it held in a divided opinion that to maintain an

equitable cause of action to enforce a federal statute’s preemptive effects, a plaintiff must allege

the statute confers on the plaintiff “a federal substantive right of her or his own to vindicate.”

859 F.3d 864, 902-03 (10th Cir. 2017).

       Based on the holdings in Armstrong and Safe Streets Alliance, the Tenth Circuit

suggested that authority for preemption adjudication may not be limited to the FCC under §

253(d). See (Doc. 61) at 7-8. Accordingly, the Court reversed the district court’s holding that

Plaintiff failed to state a claim on grounds that preemption was limited to the authority of the

FCC and remanded the case to allow Plaintiff to amend its complaint to allow the district court to

analyze whether Plaintiff can state an equitable preemption claim in light of Armstrong and Safe

Streets Alliance. Id. at 9. Additionally, the Court instructed the district court to address whether

Plaintiff’s claims are moot since the City of Santa Fe awarded Plaintiff a franchise while the

appeal was pending. Id. at 10.

       E. Plaintiff’s First Amended Complaint

       In its First Amended Complaint filed on May 9, 2019, Plaintiff pleads two causes of

action. See (Doc. 71). First, Plaintiff alleges that Chapter 27-2 of the City of Santa Fe’s

Telecommunication Facilities in the Public Rights-of-Way Ordinance, as amended in 2017 (the

“2017 Ordinance”) violates § 253 of the TCA for the following reasons: (i) the 2% fee does not

distinguish between charges for service addresses relating to PROW and addresses not relating to



3
 The Tenth Circuit noted that Plaintiff’s complaint did not name any state officers or City
officials as defendants. (Doc. 61) at 7, n.4.

                                                  5
       Case 1:17-cv-00355-KG-SCY Document 94 Filed 05/27/20 Page 6 of 20



PROW; (ii) the 2% gross charge fee and the $2,500 land use application fee “exceed the level of

costs permitted by FCC Order 18-133;” (iii) the “amount of the charges imposed by the 2017

Ordinance is prohibitive for telecommunications providers, or retailers, on whom the charges are

imposed;” (iv) “the 2% fee is not imposed in a fair and balanced manner, or nondiscriminatory

manner, because certain companies are exempted from paying the 2% fee;” and (v) “provisions

5, 8, 17, and 19 in the 2017 Ordinance on their own, or in combination, violate 47 U.S.C. §

253(a).” (Doc. 71) at ¶¶ 24-28.

       Second, Plaintiff alleges the City of Santa Fe has engaged in preferential treatment of

Cybermesa, a telecommunications company, in violation of § 253 of the TCA. In support of this

claim, Plaintiff alleges the City of Santa Fe allows Cybermesa “to use a fiber line owned by the

City for free, and to charge other telecommunications providers a fee for the same use, and retain

the charges … .” Id. at ¶ 31. Plaintiff alleges that such “preferential treatment of Cybermesa

materially inhibits or limits the ability of Plaintiff to compete in a fair and balanced and non-

discriminatory legal and regulatory environment, and impedes Plaintiff in the provision of

telecommunications services, causing injury to Plaintiff.” Id. at ¶ 32.

       Plaintiff seeks a declaration that the referenced provisions of the 2017 Ordinance and the

City of Santa Fe’s preferential treatment of Cybermesa violate federal law and are thus

preempted. Id. at 9, ¶ 1. Plaintiff also seeks preliminary and permanent injunctive relief to

enjoin enforcement of the referenced provisions 2017 Ordinance and to enjoin the preferential

treatment of Cybermesa. Id. at ¶ 2. Finally, Plaintiff asks the Court to enjoin the Defendants

from enforcing “any provision of franchise ordinance No. 2018-13 with Plaintiff that is

inconsistent with or preempted by federal law.” Id. at ¶ 3.




                                                  6
             Case 1:17-cv-00355-KG-SCY Document 94 Filed 05/27/20 Page 7 of 20



II.       Discussion

              A. Mootness

              A claim must be capable of resolution through the judicial process. Brown v. Buhman,

      822 F.3d 1151, 1163 (10th Cir. 2016) (citing Hollingsworth v. Perry 570 U.S. 693 (2013)). The

      plaintiff’s personal interest “that must exist at the commencement of the litigation (standing)

      must continue throughout its existence (mootness).” Baca v. Colorado Department of State, 935

      F.3d 887, 922 (10th Cir. 2019), cert. granted, 140 S.Ct. 918 (2020) (quoting Arizonians for

      Official English v. Arizona, 520 U.S. 43, 68 (1997)). Thus, a case becomes moot when “an

      intervening circumstance deprives the plaintiff of a personal stake in the outcome of the lawsuit[]

      at any point during litigation.” Id. (quoting Campbell-Ewald Co. v. Gomez, 136 S.Ct. 663, 669

      (2016)).

              In its original Complaint, Plaintiff sought both prospective relief (declaration and

      injunction) and retrospective relief (damages and retrospective declaration). See (Doc. 1).

      Plaintiff alleged, inter alia, that the City of Santa Fe’s failure to act on its franchise application

      amounted to a prohibition to provide telecommunications services in violation of § 253 of the

      TCA and discrimination in violation of the equal protection clauses of the United States

      Constitution and New Mexico Constitution. Id. at ¶¶ 44, 48. Plaintiff sought relief in the form

      of “compensatory damages and all other appropriate monetary and equitable relief, including the

      value of lost revenue . . . to make Plaintiff whole for the loss suffered as a result of the

      discriminatory conduct alleged in this complaint.” Id. at ¶ 65(d).

              As to the City of Santa Fe’s failure to act on Plaintiff’s franchise application, there is no

      question that an “intervening circumstance” occurred when the City of Santa Fe granted Plaintiff

      a franchise. Had Plaintiff’s Complaint concerned allegations primarily related to the City’s


                                                         7
       Case 1:17-cv-00355-KG-SCY Document 94 Filed 05/27/20 Page 8 of 20



granting of a franchise, it would be questionable whether Plaintiff would continue to have a

personal stake in the outcome of this lawsuit at this point. Campbell-Ewald Co., 136 S.Ct. at

669. However, this is not the extent of Plaintiff’s claims. Instead, at the outset of this litigation

Plaintiff alleged that a number of provisions within Chapter 27 of the City of Santa Fe’s

municipal code function as barriers to entry in violation of § 253, for which it seeks prospective

relief. For example, Plaintiff points to the “2% fee for all services terminated to an address in the

City regardless if the wireline cable originates from a PROW or a private land utility easement;”

the “provision [that] gives the City Council the right to deny PROW access;” the “provisions

[that] would charge Plaintiff a 2% gross charge fee for telecommunications services for all

customers that reside in Santa Fe;” the “City of Santa Fe [not charging] the 2% gross charge fee

to other telecommunications providers that are competitors in the marketplace to NMSURF;”

and the provision that “requires providers to keep records of all its books open for audit and

inspection to the City of Santa Fe and is not limited only to the extent necessary to manage the

PROW.” (Doc. 1) at ¶¶ 32-36.

       Plaintiff maintains these allegations almost verbatim in its First Amended Complaint.

See (Doc. 71). Moreover, Plaintiff’s interest in the outcome of the litigation is perhaps even

more heightened now that it has been awarded a franchise because it must now comply with the

very provisions of Chapter 27 of the City of Santa Fe municipal code it claims are in violation of

§ 253. Accordingly, Plaintiff is now directly impacted by the City of Santa Fe’s actions that

Plaintiff claims amount to an effective prohibition of entry under § 253 of the TCA.

       For the foregoing reasons, the Court concludes the claims raised in Plaintiff’s First

Amended Complaint demonstrate that Plaintiff continues to have a personal stake in the outcome




                                                  8
       Case 1:17-cv-00355-KG-SCY Document 94 Filed 05/27/20 Page 9 of 20



of this litigation and are not moot. Because this issue was not raised in the briefings, the Court

assumes the parties to this action agree.

        B. Defendants’ Motion to Dismiss for Failure to State a Claim

                  1. Standard of Review

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim for relief that is plausible on its face.’” Bixler v. Foster, 596

F.3d 751, 756 (10th Cir. 2010) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “[W]e

assume the factual allegations are true and ask whether it is plausible that the plaintiff is entitled

to relief.” Bixler, 596 F.3d at 756 (quoting Gallagher v. Shelton, 587 F.3d 1063, 1068 (10th Cir.

2009)). The Court may dismiss a complaint under Rule 12(b)(6) if “it appears beyond doubt that

the plaintiff can prove no set of facts in support of his claim which would entitle him to relief.”

Ramirez v. Dept. of Corr., Colo., 222 F.3d 1238, 1240 (10th Cir. 2000) (quoting Conley v.

Gibson, 355 U.S. 41, 45-46 (1957)).

        The Rule 12(b)(6) standard does not require a plaintiff to set forth a pima facie case for

each element. Safe Streets Alliance, 859 F.3d at 878 (quoting Khalik v. United Air Lines, 671

F.3d 1188, 1192-93 (10th Cir. 2012)). “The nature and specificity of the allegations required to

state a plausible claim will vary based on context.” Id. (quoting Kansas Penn Gaming, LLC v.

Collins, 656 F.3d 1210, 1215 (10th Cir. 2011)). However, “mere ‘labels and conclusions’ and ‘a

formulaic recitation of the elements of a cause of action’ will not suffice; a plaintiff must offer

special factual allegations to support each claim.’” Id. A “claim is facially plausible if the

plaintiff has pled ‘factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’” Id. (quoting George v. Urban Settlement Svcs.,

833 F.3d 1242, 1247 (10th Cir. 2016)).


                                                   9
      Case 1:17-cv-00355-KG-SCY Document 94 Filed 05/27/20 Page 10 of 20



                 2. Plaintiff’s Equitable Preemption Claims

       Plaintiff states that it has amended its claims to now seek only prospective relief against

state officials under the Court’s equitable powers pursuant to Ex parte Young. (Doc. 76) at 2-3.

Absent waiver or Congressional abrogation, the Eleventh Amendment protects a state from

private suit in federal court. U.S. Const. am. XI. In Ex parte Young, however, the United States

Supreme Court recognized an equitable exception to Eleventh Amendment immunity for suits

seeking prospective injunctive relief against a state official where there is an ongoing violation of

federal law. 209 U.S. 123, 159-60 (1908). To determine whether a party has sufficiently pled a

claim under Ex parte Young to avoid Eleventh Amendment immunity, courts need only conduct

“a straightforward inquiry into whether [the] complaint alleges an ongoing violation of federal

law and seeks relief properly characterized as prospective.” Verizon Maryland Inc. v. Public

Serv. Comm’n of Maryland, 535 U.S. 635, 645 (2002).

       In their Motion to Dismiss, Defendants argue that pursuant to Armstrong and Safe Streets

Plaintiff must demonstrate that Congress “create[d] a private right of action to invoke an Article

III court’s equitable power.” (Doc. 75) at 4. Defendants state that because the Tenth Circuit in

Qwest held that § 253 of the TCA does not create a private cause of action, and because

Congress placed preemption enforcement of the TCA with the FCC, “Plaintiff’s well-pled facts,

even if true, fail to meet the standard for an equitable preemption claim, given the constraints of

§ 253, and consequently fail to state claims for which the Court can grant relief.” Id. at 6.

Defendants also argue that “to the extent that Plaintiff is complaining of unequal treatment,

implicitly raising an equal protection claim, that claim is barred by the law of the case” because

Plaintiff did not appeal the dismissal of its equal protection claim. Id. at 6-7.




                                                 10
        Case 1:17-cv-00355-KG-SCY Document 94 Filed 05/27/20 Page 11 of 20



         Plaintiff disputes that Armstrong and Safe Streets mandate dismissal of its claims and

denies that it alleges a constitutional equal protection claim. (Doc. 76) at 2-11.

                        a. Armstrong Does Not Foreclose Plaintiff’s Preemption Claims

          In Armstrong, providers of habilitation services to persons covered by Idaho’s Medicaid

plan sued state officials claiming the state was violating the federal Medicaid Act by reimbursing

providers at rates lower than the Medicaid Act permits. 575 U.S. at 323-24. The United States

Supreme Court reversed the district court and Ninth Circuit’s holdings that the providers had a

private right of action under the Supremacy Clause to seek injunctive relief. Id. at 326.4 The

Supreme Court explained that the Supremacy Clause “is not the source of any federal rights,”

and does not create a cause of action. Id. at 324 (“If the Supremacy Clause includes a private

right of action, then the Constitution requires Congress to permit the enforcement of its laws by

private actors, significantly curtailing its ability to guide the implementation of federal law.”).

         Nevertheless, the Armstrong Court emphasized that “[t]o say that the Supremacy Clause

does not confer a right of action is not to diminish the significant role that courts play in assuring

the supremacy of federal law.” Id. at 326. Indeed, the Court explained, “as we have long

recognized, if an individual claims federal law immunizes him from state regulation, the court

may issue an injunction upon finding the state regulatory actions preempted.” Id. (citing Ex

Parte Young, 209 U.S. at 155-56). The Court further explained that “[t]he ability to sue to enjoin




4
    The Supremacy Clause, Art. VI, cl. 2, reads:

                 This Constitution, and the Laws of the United States which shall be
                 made in Pursuance thereof; and all Treaties made, or which shall
                 be made, under the Authority of the United States, shall be the
                 supreme Law of the Land; and the Judges in every State shall be
                 bound thereby, any Thing in the Constitution or Laws of any State
                 to the Contrary notwithstanding.
                                                   11
      Case 1:17-cv-00355-KG-SCY Document 94 Filed 05/27/20 Page 12 of 20



unconstitutional actions by state and federal officers is the creation of courts of equity,” and the

Court then proceeded to consider whether the providers’ suit could proceed against the state in

equity. Id. at 327. The Court concluded the claims could not proceed in equity because “the

Medicaid Act implicitly precludes private enforcement.” Id. at 328. The Court reasoned that

Congress intended to foreclose equitable relief because (1) the sole remedy provided for a state’s

failure to comply with the Medicaid Act is the withholding of Medicaid funds by the Secretary of

Health and Human Services, and (2) because the Medicaid Act’s mandate that state plans

provide for payments that are “consistent with efficiency, economy, and quality of care,” is so

broad that it is “judicially unadministrable.” Id. (quoting 42 U.S.C. § 1396a(a)(30(A)).

       The Armstrong holding does not preclude Plaintiff’s equitable preemption claims here for

several reasons. First, Armstrong did not foreclose parties from bringing equitable preemption

suits under Ex parte Young, as Plaintiff does here. While Armstrong clarified there is no implied

right of action contained in the Supremacy Clause, the Supreme Court nevertheless allowed that

parties may continue to pursue equitable preemption claims via Ex parte Young as long as the

statute at issue has not foreclosed equitable relief. Id. at 326.

       In addition, unlike the Medicaid Act in Armstrong, the TCA does not contain a sole

remedy. Instead, the TCA’s enforcement provision, 47 U.S.C. § 401, contemplates numerous

remedies. See, e.g., 47 U.S.C. § 401(a) (allowing Attorney General of the United States to

pursue writs of mandamus commanding compliance with TCA); § 401(b) (providing for

injunctive relief for failure to obey an FCC order). Additionally, § 414 of the TCA states:

“Nothing in this chapter shall in any way abridge or alter the remedies now existing at common

law or by statute, but the provisions of this chapter are in addition to such remedies.” See also




                                                  12
      Case 1:17-cv-00355-KG-SCY Document 94 Filed 05/27/20 Page 13 of 20



Louisiana Pub. Serv. Comm’n v. FCC, 476 U.S. 355, 360 (1986) (“The [TCA] establishes,

among other things, a system of dual state and federal regulation over telephone service.”).

       While § 247(d) provides that the FCC shall preempt state or local laws that violate §

247(a), that does not equate to congressional intent to bar other parties from invoking federal

jurisdiction to bring preemption claims. See Friends of the East Hampton Airport, Inc. v. Town

of East Hampton, 841 F.3d 133, 146 (2nd Cir. 2016) (holding Armstrong did not mandate

dismissal of preemption claims even though challenged statute conferred enforcement authority

on the Federal Aviation Administration, because plaintiffs did not seek “to enforce the federal

law themselves, but to preclude a municipal entity from subjecting them to local laws enacted in

violation of federal requirements”). It is significant that Plaintiff here seeks to use Ex parte

Young as a shield in that it seeks injunctive relief, in contrast to the plaintiffs in Armstrong who

sought affirmative relief in the form of additional payments. See Michigan Corr. Org. v.

Michigan Dept. of Corr., 774 F.3d 895, 906 (6th Cir. 2014) (explaining parties “may use Ex

parte Young as a shield against the enforcement of contrary (and thus preempted) state laws, …

[b]ut matters differ when litigants wield Ex parte Young as a cause-of-action-creating sword”

because the relief sought “in reality is retroactive and monetary in nature”); see also Private

Rights of Action-Equitable Remedies to Enforce the Medicaid Act-Armstrong v. Exceptional

Child Center, Inc., 129 Harv. L. Rev. 211, 216 (2015) (“[T]he [Armstrong] majority, by not

calling the Court’s previous reading of Ex parte Young into question, suggests that the

displacement of negative injunctions demands a more robust showing of congressional intent.”).

       Also, unlike the Medicaid claim at issue in Armstrong, Plaintiff’s TCA-based challenge

to the City of Santa Fe’s ordinance would not require application of a judicially unadministrable

standard. In Armstrong, the plaintiffs sought enforcement of a statute that broadly mandated



                                                 13
      Case 1:17-cv-00355-KG-SCY Document 94 Filed 05/27/20 Page 14 of 20



payments that are “consistent with efficiency, economy, and quality of [medical] care.” 575 U.S.

at 327. The Tenth Circuit concluded this statute was judicially unadministrable because agency

expertise and judgment was necessary to provide “uniformity, widespread consultation, and

resulting administrative guidance” while avoiding “the comparative risk of inconsistent

interpretations and misincentives that can arise out of an occasional inappropriate application of

the statute in a private action.” Id. at 328-329. The TCA, however, sets forth a simple rule: that

state and local laws are preempted if they “have the effect of prohibiting the ability of any entity

to provide any interstate or intrastate telecommunications service.” 47 U.S.C. § 247(a). Not

only is the TCA not as “judgment-laden,” “broad,” or “unspecific” as the Medicaid Act, but

several courts have already considered similar preemption claims by telecommunications

providers under § 253. See, e.g., Qwest, 380 F.3d 1258 (considering plaintiff’s equitable

preemption claims under § 253); Virgin Mobile USA, LP v. Pat Apple, et al., 2018 WL 2926576

(D. Kan.) (same); City of Austin v. Abbott, 385 F.Supp.3d 537 (W.D. Tex. 2019) (same).

       Finally, the United States Supreme Court has held that the TCA does not “display any

intent to foreclose jurisdiction under Ex parte Young.” Verizon, 535 U.S. at 638. The Supreme

Court in Armstrong did not disturb its holding in Verizon and, instead, relied on Verizon’s “intent

to foreclose” standard in considering whether Congress intended to foreclose equitable relief in

the Medicaid statute. Moreover, other courts have found that equitable preemption claims may

proceed after Armstrong. For example, in Virgin Mobile, the plaintiff alleged that a state

regulation was preempted by §§ 253 and 254 of the TCA. 2018 WL 2926576, *2. The court

rejected defendants’ argument that plaintiff’s claims were no longer viable after Armstrong,

reasoning the TCA does not contain a sole remedy like the Medicaid Act and Congress did not

confer enforcement of the TCA on the FCC alone. Id. at *4-5. Relying on Verizon’s application



                                                 14
      Case 1:17-cv-00355-KG-SCY Document 94 Filed 05/27/20 Page 15 of 20



of Ex Parte Young to the TCA, the court held that because plaintiff alleged an ongoing violation

of federal law and sought prospective relief, the complaint “presents a traditional Ex parte Young

action” and concluded “it has equitable jurisdiction to hear Virgin Mobile’s claims.” Id. at 6.

        Similarly, in City of Austin, the court considered the defendant’s argument that

Armstrong barred a preemption claim under § 253 of the TCA. 385 F.Supp.3d at 541-42. The

court rejected defendant’s argument, explaining Armstrong did not modify clear precedent “that

a plaintiff seeking injunctive relief from a state regulation on the grounds that the regulation is

pre-empted by federal statute presents a federal question which the federal courts have

jurisdiction to resolve.” Id. at 542 (citing Shaw v. Delta Airlines, 463 U.S. 85, 96 (1983) and Ex

parte Young, 209 U.S. 123). The court further explained that Verizon provides the basis for the

court’s jurisdiction because the Supreme Court “held that even though the [TCA] did not create a

private right of action to challenge the state agency’s order, the district court still had

jurisdiction” pursuant to Ex parte Young. Id. at 542; see also Green v. Mansour, 474 U.S. 64, 68

(1985) (explaining “the availability of prospective relief of the sort awarded in Ex parte Young

gives life to the Supremacy Clause”); Air Evac EMS, Inc. v. Texas Dept. of Ins., Div. of Workers’

Comp., 851 F.3d 507, 515 (5th Cir. 2017) (rejecting assertion that Armstrong modified prior

Supreme Court cases authorizing preemption claims, stating Armstrong instead “reaffirmed that

plaintiffs seeking injunctive relief against state officers must satisfy Ex parte Young’s equitable

exception”); Friends of the East Hampton Airport, 841 F.3d at 144 (finding Armstrong does not

bar equity jurisdiction pursuant to Ex parte Young, and recognizing Verizon authorizes suits by

telecommunications carriers asserting federal preemption claims); CareFirst, Inc. v. Taylor, 235

F.Supp.3d 724, 742 (D. Md. 2017) (distinguishing Verizon and TCA from Armstrong and

Medicaid Act and stating TCA preemption claim “is a classic application of Ex parte Young”);



                                                  15
      Case 1:17-cv-00355-KG-SCY Document 94 Filed 05/27/20 Page 16 of 20



Bellsouth Telecommunications, LLC v. Louisville/Jefferson Cnty. Metro Gov’t, 2016 WL

4030975, *5-6 (W.D. Ky.) (finding Armstrong does not foreclose claim state law is preempted

by federal statute and comparing statute at issue to TCA).

       For the foregoing reasons, the Court concludes Armstrong does not mandate dismissal of

Plaintiff’s equitable preemption claims.

                       b. Safe Streets Does Not Foreclose Plaintiff’s Preemption Claims

       Next, Defendants argue the Tenth Circuit’s decision in Safe Streets supports dismissal of

Plaintiff’s claims. In Safe Streets, the plaintiffs alleged, inter alia, that an amendment to the

state’s constitution repealing criminal and civil proscriptions on recreational marijuana, along

with state and local laws enforcing that amendment, are preempted by the federal Controlled

Substances Act (“CSA”). 859 F.3d at 892. The plaintiffs asserted jurisdiction for their

preemption claims pursuant to the Supremacy Clause and the CSA’s preemption provision. Id.

       The Tenth Circuit held “the Supremacy Clause is not the source of any federal rights …

and certainly does not create a cause of action.” Id. at 900 (citing Armstrong, 575 U.S. at 324-

25). Therefore, the Tenth Circuit considered whether the plaintiffs could pursue their claims in

equity, stating to do so the plaintiffs must demonstrate they have a federal substantive right to the

relief sought. Id. at 901-02 (“[T]o invoke the Article III courts’ equitable powers, a plaintiff

asserting a cause of action to enforce a federal statute must have a federal right that he or she

possesses against the defendant. … Therefore, unless a private plaintiff has been given a federal

right of her or his own to vindicate in the CSA, the plaintiff cannot maintain a cause of action—

in law or in equity—against any defendant for violating the CSA.”) (citations omitted). The

Court further explained “[f]or a statute to create such private rights, its text must be phrased in

terms of the persons benefited,” while “statutes that focus on the person regulated rather than the



                                                 16
      Case 1:17-cv-00355-KG-SCY Document 94 Filed 05/27/20 Page 17 of 20



individuals protected create no implication of an intent to confer rights on a particular class of

persons.” Id. at 903 (citations omitted).

       Turning to the CSA, the Tenth Circuit reasoned the plaintiffs did not allege any

substantive rights in the CSA by which they can enforce the CSA’s preemptive effects, and

federal courts “will not entertain citizen suits to vindicate the public’s nonconcrete interest in the

proper administration of the laws.” Id. at 904 (citations omitted). In contrast, Plaintiff here

specifically alleges a substantive right in the TCA in that it seeks to restrain City of Santa Fe

officials from enforcing the 2017 Ordinance in violation of § 253. Not only has the Supreme

Court recognized the right for telecommunication services providers to pursue preemption claims

under the TCA, but the Tenth Circuit in Safe Streets distinguished the CSA from the TCA and

other federal statutes that provide substantive rights. Id. at 905, n.17 (stating the TCA and other

federal statutes are different from the CSA in that they “leave no doubt that the federal statutes

… in question were the purported sources of the private plaintiffs’ substantive rights under

consideration) (citing Verizon, 535 U.S. at 640-46). Moreover, in Safe Streets the Court

emphasized the plaintiffs could not maintain their preemption claims because they did not seek

to enjoin the state from enforcing the state marijuana laws “against them.” Id. at 906 (emphasis

in original). The Tenth Circuit contrasted the plaintiffs’ claims with claims brought pursuant to

Ex parte Young, explaining “if an individual claims federal law immunizes him from state

regulation, the court may issue an injunction upon finding the state regulatory actions

preempted.” Id. at 906, n.19 (quoting Armstrong, 575 U.S. at 324, and Ex parte Young, 209 U.S.

at 155-56). Here, Plaintiff brings the exact claims Safe Streets exempted from its holding—that

§ 253 immunizes it from the City of Santa Fe enforcing the 2017 Ordinance against them.




                                                  17
        Case 1:17-cv-00355-KG-SCY Document 94 Filed 05/27/20 Page 18 of 20



         In their Motion to Dismiss, Defendants argue Safe Streets requires Plaintiffs to

demonstrate that the TCA provides a “private right of action” to invoke this Court’s equitable

power and Plaintiff lacks a private right of action under the TCA. (Doc. 75) at 4-5 (citing Qwest,

380 F.3d at 1265). Defendants’ argument conflates a “private right of action” to pursue a

constitutional claim with a statutory “substantive right” to pursue equitable relief under Ex parte

Young. Indeed, the Tenth Circuit in Safe Streets explained that “[t]he question of who may

enforce a statutory right is fundamentally different from the question of who may enforce a right

that is protected by the Constitution.” Safe Streets Alliance, 859 F.3d at 902, n.14; see also

Qwest, 380 F.3d at 1266 (stating a private right of action “is not required where a party seeks to

enjoin the enforcement of a regulation on the ground that the local ordinance is preempted by

federal law”). Moreover, while the Tenth Circuit in Qwest dismissed the § 1983 action because

the plaintiff could not assert a constitutional private right of action under § 253, the Tenth Circuit

nevertheless proceeded to consider the equitable preemption claims under § 253. See Qwest, 380

F.3d at 1266-73. Therefore, Defendant’s argument that there is no private right of action to

enforce the TCA is misplaced. Instead, the Court must determine whether the TCA provides

Plaintiff a substantive right of enforcement, and, pursuant to Verizon, the Court concludes that it

does.

                        c. Ex Parte Young

         Having found that neither Armstrong nor Safe Streets bar Plaintiff’s preemption claims,

the Court must next determine whether Plaintiff has sufficiently stated Ex parte Young claims.

Ex parte Young allows a party to obtain prospective equitable relief against a state official,

applies only to alleged ongoing violations of federal law, and does not permit suits seeking

retroactive, compensatory, or monetary relief. Ex parte Young, 209 U.S. at 159-60; see also



                                                 18
             Case 1:17-cv-00355-KG-SCY Document 94 Filed 05/27/20 Page 19 of 20



       Verizon, 535 U.S. at 645-46 (“In determining whether the doctrine of Ex parte Young avoids an

       Eleventh Amendment bar to suit, a court need only conduct a straightforward inquiry into

       whether the complaint alleges an ongoing violation of federal law and seeks relief properly

       characterized as prospective … [and] does not include an analysis of the merits of the claim.”).

              Applying the straightforward inquiry here, Plaintiff alleges an ongoing violation of

       federal law and seeks prospective relief in the form of an injunction. Specifically, Plaintiff has

       now named the mayor and city council members for the City of Santa Fe in its First Amended

       Complaint and alleges that multiple provisions of the City of Santa Fe’s 2017 Ordinance violate

       § 253. (Doc. 71) at 1. Plaintiff also alleges the City of Santa Fe has “continued favored

       treatment” of another telecommunications provider in violation of § 253. Id. Plaintiff seeks

       prospective relief in the form of a declaratory judgment that the provisions of the 2017

       Ordinance and preferential treatment of Cybermesa violates federal law. Id. at 9 (asking the

       Court to enjoin Defendants from enforcing certain provisions of the 2017 Ordinance and

       franchise ordinance No. 2018-13, and to enjoin the preferential treatment of Cybermesa).

       Therefore, the Complaint presents an Ex parte Young action and the Court concludes it has

       equitable jurisdiction to hear Plaintiff’s claims. See also Verizon, 535 U.S. at 645 (holding court

       has jurisdiction under Ex parte Young to hear telecommunications service provider’s claim

       against state officials that ordinance was preempted by TCA); Virgin Mobile USA, LP, 2018 WL

       2926576, *2 (same); City of Austin, 385 F.Supp.3d at 544-45 (same); Bellsouth Telecomm. LLC,

       2016 WL 4030975 (same).

III.      Conclusion

              Based on the foregoing the Court concludes the claims raised in Plaintiff’s First

       Amended Complaint are not moot and are not barred by either Armstrong or Safe Streets. In



                                                        19
      Case 1:17-cv-00355-KG-SCY Document 94 Filed 05/27/20 Page 20 of 20



addition, the Court has jurisdiction to hear Plaintiff’s equitable preemption claims under Ex parte

Young. Accordingly, the Court denies Defendants’ Motion to Dismiss.5

       IT IS THEREFORE ORDERED that Defendants’ Motion to Dismiss for Failure to State

a Claim, (Doc. 75), is denied.




                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE




5
 Defendants briefly state in their Motion to Dismiss that Plaintiff also fails to state a claim
because § 253(c) allows state and local governments to require reasonable compensation for the
use and occupancy of PROW. (Doc. 75) at 2. However, neither party addressed this argument
and the Court will not consider issues not adequately briefed. See Mitchell v. City of Moore, 218
F.3d 1190, 1199 (10th Cir. 2000) (“The district court [i]s not obligated to comb the record in
order to make [a party’s] arguments for him.”); Phillips v. Calhoun, 956 F.2d 949, 953-54 (10th
Cir. 1992) (holding litigant must support argument with legal authority); Gross v. Burggraf
Constr. Co., 53 F.3d 1531, 1547 (10th Cir.1995) (declining to consider issues not adequately
briefed).
                                                20
